      Case 3:21-cv-00823-BAS-DEB Document 4 Filed 04/30/21 PageID.9 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SEAN MATTHEW FINNEGAN,                                Case No. 21-cv-00823-BAS-DEB
12                                      Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
13          v.                                             MOTION FOR LEAVE TO
                                                           PROCEED IN FORMA PAUPERIS
14   PALM BEACH COUNTY ANIMAL
                                                           (ECF No. 2)
     CONTROL,
15
                                     Defendant.
16
17
18         On April 27, 2021, Plaintiff Sean Matthew Finnegan filed this action against Palm
19   Beach County Animal Control. (Compl., ECF No. 1.) On the same day, Plaintiff also filed
20   a motion seeking leave to proceed in forma pauperis (“IFP”). (IFP Mot., ECF No. 2.) For
21   the reasons outlined below, the Court GRANTS Plaintiff leave to proceed IFP.
22         Under 28 U.S.C. § 1915, a litigant who because of indigency is unable to pay the
23   required fees or security to commence a legal action may petition the court to proceed
24   without making such payment. The determination of indigency falls within the district
25   court’s discretion. Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991), rev’d
26   on other grounds, 506 U.S. 194 (1993) (holding that “Section 1915 typically requires the
27   reviewing court to exercise its sound discretion in determining whether the affiant has
28   satisfied the statute’s requirement of indigency”). It is well-settled that a party need not be

                                                     -1-
                                                                                             21cv823
     Case 3:21-cv-00823-BAS-DEB Document 4 Filed 04/30/21 PageID.10 Page 2 of 3



 1   completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S.
 2   331, 339–40 (1948). To satisfy the requirements of 28 U.S.C. § 1915(a), “an affidavit [of
 3   poverty] is sufficient which states that one cannot because of his poverty pay or give
 4   security for costs . . . and still be able to provide himself and dependents with the necessities
 5   of life.” Id. at 339. At the same time, however, “the same even-handed care must be
 6   employed to assure that federal funds are not squandered to underwrite, at public expense
 7   . . . the remonstrances of a suitor who is financially able, in whole or in material part, to
 8   pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).
 9         District courts, therefore, tend to reject IFP applications where the applicant can pay
10   the filing fee with acceptable sacrifice to other expenses.           See Skylar v. Saul, No.
11   19CV1581-NLS, 2019 WL 4039650, at *3 (S.D. Cal. Aug. 27, 2019). Moreover, “in forma
12   pauperis status may be acquired and lost during the course of litigation.” Wilson v. Dir. of
13   Div. of Adult Insts., No. CIV S-06-0791, 2009 WL 311150, at *2 (E.D. Cal. Feb. 9, 2009).
14   Finally, the facts as to the affiant’s poverty must be stated “with some particularity,
15   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)
16   (citing Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)).
17          Having read and considered Plaintiff’s application, the Court finds that Plaintiff
18   meets the requirements for IFP status under 28 U.S.C. § 1915. Plaintiff is unemployed and
19   does not have a known source of income. (IFP Mot. ¶¶ 2–3.) Plaintiff possesses no cash,
20   savings, or assets. (Id. ¶¶ 4–7.) He declares that he has medical debt but does not disclose
21   how much he is indebted. Under these circumstances, the Court finds that requiring
22   Plaintiff to pay the court filing fees would impair his ability to obtain the necessities of life.
23   See Adkins, 335 U.S. at 339.
24         Considering the foregoing, the Court GRANTS Plaintiff’s application for leave to
25   proceed in forma pauperis (ECF No. 2). However, if it appears at any time in the future
26   that Plaintiff’s financial picture has improved for any reason, the Court will direct Plaintiff
27   to pay the filing fee to the Clerk of the Court. This includes any recovery that Plaintiff
28

                                                   -2-
                                                                                                21cv823
     Case 3:21-cv-00823-BAS-DEB Document 4 Filed 04/30/21 PageID.11 Page 3 of 3



 1   may realize from this suit or others, and any assistance Plaintiff may receive from family
 2   or the government.
 3         IT IS SO ORDERED.
 4
 5   DATED: April 30, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
                                                                                        21cv823
